Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. (Original) A method for obtaining an area speed limit value, comprising: 

mapping, to a coordinate system, a track section on a train running line in . . . map data; 

storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system; 

combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train; 

and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train.	





Examiner finds that the emphasized portions of claim 1 above recite abstract ideas—namely, mental steps and mathematical concepts. See MPEP 2106.04(a)(2)(I) and (III) and RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (combining abstract ideas does not render the combination any less abstract). 
When read as a whole, the recited limitations are directed to mapping a track section by observing and evaluating data; and mentally calculating and obtaining, with the aid of pen and paper, a strictest speed limit and a strictest speed limit value according to observed and evaluated data1. See id MPEP 2106.04(a)(2)(III)  (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”).  
Examiner finds Applicant’s Fig. 4 illustrates the claimed mental processes aided with pen and paper: 


    PNG
    media_image1.png
    498
    672
    media_image1.png
    Greyscale

Turning to each limitation individually, Examiner finds the element ". mapping, to a coordinate system, a track section on a train running line in . . . map data.” can be mentally envisioned with the aid of pen and paper as a straight line. For example the following: 
_____________________.
See also Applicant's Fig. 4 (annotations added by Examiner): 



    PNG
    media_image2.png
    521
    685
    media_image2.png
    Greyscale

The following element 
"speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system" 

can also be mentally envisioned or processed with the aid of pen and paper.  See Applicant’s Fig. 4 (annotation added by Examiner): 

    PNG
    media_image3.png
    384
    595
    media_image3.png
    Greyscale

	The element “combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train” can also be mentally envisioned or processes with the aid of pen and paper.  See Applicant’s Fig. 4 (annotation added by Examiner): 

    PNG
    media_image4.png
    442
    617
    media_image4.png
    Greyscale

Also, the claimed combining is also a mathematical concept in the form of a mathematical calculation. 
The “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” is also a mental step in that it merely requires a human to observe and evaluate a list of values that correspond to a real-time coordinate position of the train and mentally note (obtain) that value from the list. For example, if a human observes real-time positioning of a train at location 80002, the “strictest speed limit value” would be 2200 according to the mentally prepared map: 

    PNG
    media_image5.png
    532
    695
    media_image5.png
    Greyscale

Examiner finds the following elements additional: 

1. (Original) A method for obtaining an area speed limit value, comprising: 

. . . electronic map data. . .

storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, 

With respect to “A method for obtaining an area speed limit value, comprising,” Examiner finds that the preamble has no patentable weight because it does not breathe life into the body of the claim. However, even if the preamble did have weight, Examiner would find that it would be directed to mental steps and/or mathematical concepts in the form of mental calculations. 
With respect to “electronic map data,” this element amounts to no more than generally linking the claim to a technological environment (i.e. a computing environment). See MPEP 2106.05(h). 
With respect to the storing step, Examiner finds this element recites insignificant extra solution activity because it amounts to mere data gathering.  See MPEP 2106.05(g). Examiner also finds that the storing step also reflects using a general purpose computer as a tool to carry out the existing processes of storing information. See generally MPEP 2106.05(f)   
As such the additional elements fail to integrate the exception into a practical application. 
With respect to inventive concept, generally linking an abstract idea to a technological environment cannot provide significantly more than the abstract idea. See MPEP 2106.05(h).
With respect to the remaining additional elements, insignificant extra solution activity cannot provide significantly more than the abstract idea.  See MPEP 2106.05(g). 
Independent claims 6 and 12 are rejected for the same reasons above. 
Claim 6’s and claim 12’s generic computer components (e.g. an apparatus, non-transitory computer readable storage medium, etc.) amount to mere instructions to apply an exception and thus cannot integrate the exception into a practical application nor can they provide an inventive concept. See MPEP 2106.05(f). 
Claim 2’s “selecting” step can be practically performed in the human mind with the aid of pen and paper. Examiner finds Claim 2’s querying and mapping elements are insignificant extra solution activity in the form of mere data gathering. 
Claim 3’s combining step can be practically performed in the human mind with the aid of pen and paper. The first acquiring step is insignificant extra solution activity in the form of data gathering. The inserting step can be practically performed in the human mind with the aid of pen and paper. The second acquiring step is insignificant extra solution activity in the form of mere data gathering. The two determining steps merely require observation and evaluation of data and thus are mental processes. The continuing and copying steps are insignificant extra solution activity in the form of mere data gathering and outputting.  
Claim 4’s determining step merely requires observation and evaluation of data with the aid of pen and paper and thus recites mental processes. Claim 4’s determining step also recites mathematical concepts in the form of mathematical concepts. 
Claim 5’s taking step merely requires observation and evaluation of data with the aid of pen and paper and thus recites mental processes.  Claim 5’s taking step is also directed to mathematical concepts. 
Dependent claims 7-10 and 13-16 are rejected for the reasons above and for the reasons given for their respective parent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-10, and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
	Claims 4, 9, and 15 each recite “. . . and taking a relatively small speed limit value. . .”  Examiner finds that Applicant’s specification does not have a standard for determining the metes and bounds of the words “relatively small.”  See MPEP 2173.05(b): 
. . . phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.

As such, one skilled in the art could not determine the scope of these claims. This renders the claim vague and indefinite. 
Claim 6 recites “. . .a mapping module configured to. . .a combining module configured to. . .an obtaining module configured to obtain. . .” Examiner finds the term “module3” is a generic placeholder. Examiner further finds “configured to” is a linking phrase4; lastly, Examiner finds the generic placeholder is not modified by sufficient structure to perform the function (e.g. “mapping,” “combining,” etc.).  See MPEP 2181 (I).  Thus, it appears Applicant has invoked 112(f) by using the words “. . . module configured to. . .”
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed function.  See id (II)(C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II) (B) (emphasis added).  
The functions quoted above are not general computing functions such as “storing”.  See Id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id. (emphasis added).  Because the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C)
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 7-10 recite “. . . a selecting submodule. . . a position mapping submodule. . . a data acquiring submodule. . . an inserting submodule. . . a determining submodule. . .a filling submodule.” These elements also invoke 112(f) and fail to link an algorithm and thus are also rejected under 35 USC 112(b) for similar reasons as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanni US 2010/0094551 in view of Rhea US 2010/0241296.    
With respect to claim 1, Bonanni US 2010/0094551 teaches “1. (Original) A method for obtaining an area speed limit value, comprising: mapping, to a coordinate system, a track section on a train running line in electronic map data” in ¶ 33 and Fig. 1 items 36 and 38; 
“storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system” in ¶ 29 (“In another example, certain parameters, such as latitude, longitude and grade may be stored in one file while speed limits, track curvature and milepost locations are stored in a separate file”)(emphasis added); when “constant speed limit” and “temporary speed limit” are read in light of the specification, there is no functional difference between the two; that is, the specification fails to distinguish “temporary speed limit” versus “constant speed limit”); 
“combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train” in ¶ 29 (“In cases where the survey data is scattered among multiple files, to generate a complete navigation database for the entire route, the extraction process 12 might involve combining data from the separate files to acquire and interpret the desired route parameter data”); (files contain speed limit data; files are combined; thus speed limit data is combined to obtain a “strictest speed limit; Examiner finds that “strictest speed limit” when read broadly in light of the specification merely requires some combination of speed limits). 
It appears Bonanni fails to explicitly teach 
“and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train.” 
However, Rhea (US 2010/0241296) teaches “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” in ¶ 34

[0034] In operation, the locations of the leading end and trailing end of the train 16 are determined by the LD function 18 and the ATP function 20 using inputs such as train speed, GPS coordinates, train deceleration (under slip/slide conditions) and the track segment information stored in the on-board database 24. According to an aspect of the present invention, the ATP function 20 continuously receives other safety-critical information from the office component 4 and the wayside component 8 via the communications interface 22, looks three miles ahead of the current location of the train 16 for any speed restrictions to be met (based on information from the ATP target table stored in the on-board database 24), and determines the safe speed limit at its current location. It also determines the time to a penalty brake application in the event the train exceeds the safe speed limit. As used herein, the term "time to penalty" shall mean the time (in seconds) that a train can travel at its current speed before a penalty brake request will occur in response to a penalty curve violation, and the term "penalty brake request" shall mean a full service brake request in response to a penalty condition. The ATP function 20 computes these safety-critical outputs using the braking function methodology of the present invention, an exemplary embodiment of which is described in greater detail below in connection with FIGS. 3A and 3B. The ATP function 20 also conveys certain information, such as distance to target and time to penalty, to the train crew via the locomotive display units 14 forming a part of the train-borne component 6. If the speed of the train 16 exceeds the safe limit at any point, the ATP function 20 issues a penalty brake request to reduce the speed of the train 16 to a safe speed (e.g., a complete stop). More specifically, in the case of a penalty brake request, the ATP function 20 sends a brake request to the train braking system 26 of the train 16 which causes the brakes of the train 16 to be applied. The ATP function 20 simply performs overspeed protection at the current civil speed limit when there are no other speed restrictions within three miles of the current location of the train 16. 


Rhea and Bonanni are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combining and strictest speed limit in Bonanni to include “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” as taught by Rhea.  The motivation would have been to enhance safety by controlling train braking. See Rhea ¶ 4. 
Claim 6 and claim 12 are rejected for reasons as claim 1. 
With respect to claim 2, Rhea teaches “2. (Original) The method according to claim 1, wherein the preprocessing electronic map data and mapping, to a coordinate system, a track section on a train running line in electronic map data comprises: selecting a position on the train running line as a zero point of the coordinate system” on Fig. 5 “current position”; (“Current Position” in Fig. 5 is a zero position when “zero position” is interpreted broadly in view of the specification); 
“and querying the electronic map data according to running line information of the train” in ¶ 34 (on-board database 24 is queried for running line information of the train); 
“mapping a position of the track section on the train running line to the coordinate system to generate the coordinates of the track section” in ¶ 34 (“track segment information” includes coordinates); ¶ 36 (three miles ahead includes a track section); 
“and mapping a position of the train to the coordinate system” in ¶ 36 (“. . . computer 12 determines current location and speed . . . . of train 16”). 
	Claims 7 and 13 are rejected for the same reasons as claim 2 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
    

    
        1 Examiner finds that the claimed calculations could be practically performed in the human mind. However, even if these calculations could not be practically performed in the human, Examiner would find the calculations would nevertheless be directed to mathematical concepts (i.e. mathematical calculations) and thus the claim would still be directed to an abstract idea. 
        2 Even if “determining real-time positioning using a computer” or other similar language was explicitly claimed, Examiner would nevertheless maintain an abstract idea rejection because this would merely recite using a computer as a tool to carry out a known process (i.e. using a computer to determine GPS coordinates of a train). See MPEP 2106.05(f). 
        3 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        4 See id 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . .